Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to Application 16/737,208 filed 1/8/20. Claims 1-33 are pending with claims 1, 17 and 29 in independent form.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, In an induction system for use with an object processing system, a distribution system for providing dissimilar objects into one of a plurality of receiving units, said distribution system comprising a conveyor section that travels over a vacuum roller, and the plurality of receiving units arranged generally below the vacuum roller such that an object with a mass will fall toward one of the plurality of receiving units based on both the object's mass and a vacuum force applied to the object through the conveyor section. With respect to claim 17 and all its dependencies, A distribution system in an induction system for use with an object processing system, said distribution system for providing dissimilar objects into one of a plurality of receiving units, said distribution system comprising a conveyor section that travels over a vacuum roller that is coupled to a vacuum source, said vacuum providing at the conveyor section a vacuum force on an object as the object falls over the vacuum roller toward one of the plurality of receiving units. With respect to claim 29 and all its dependencies, A method of providing distribution of a plurality of dissimilar objects in an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches a conveyor system for sorting packages. The packages are scanned to determine when a pusher or diverter pushes them into an appropriate bin. This is different from applicant’s claimed invention in that the packages do not fall toward a receiving bin when traveling over a vacuum roller based on both the package’s mass and a vacuum suction applied from below the roller (see Wagner et al. US 2018/0127219 A1). The prior art teaches a conveyor assembly carrying packages that are identified and dropped below the conveyor at the appropriate location into a bin. This is different from applicant’s claimed invention in that the packages do not fall toward a receiving bin when traveling over a vacuum roller based on both the package’s mass and a vacuum suction applied from below the roller (see Darelski US 6,762,382 B1). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH